DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 1/8/2021 has been considered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
Allowable Subject Matter
Claims 1-22 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of calibrating an intraoral scanner having a non-flat focal surface, comprising: measuring a calibration object by the intraoral scanner at one or more focusing setting of the intraoral scanner to determine measured depth values for a plurality of points on the calibration object, wherein each of the plurality of points on the calibration object has a known depth value in a reference coordinate system; determining, for each point of the plurality of points on the calibration object, a difference between the measured depth value for the point and the known depth value for the point; applying the determined difference between the measured depth value and the known depth value for each point of the plurality of points on the calibration object to a smooth function to generate a compensation model that compensates for the non-flat focal surface of the intraoral scanner, in combination with the rest of the limitations of the claim.
	Claims 2-10 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious an intraoral scanning system, comprising: an intraoral scanner having a non-flat focal surface, wherein the intraoral scanner is to scan a calibration object at one or more focusing setting of the intraoral scanner to determine a measured depth values for a plurality of points on the calibration object, wherein each of the plurality of points on the calibration object has a known depth value in a reference coordinate system; and a computing device to: receive scan data from the intraoral scanner, the scan data comprising the measured depth values for the plurality of points on the calibration object; determine, for each point of the plurality of points on the calibration object, a difference between the measured depth value for the point and the known depth value for the point; apply the determined difference between the measured depth value and the known depth value for each point of the plurality of points on the calibration object to a smooth function to generate a compensation model that compensates for the non-flat focal surface of the intraoral scanner, in combination with the rest of the limitations of the claim.
	Claims 12-18 and 22 are allowed by the virtue of dependency on the allowed claim 11.
	 As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious a computer readable medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: receiving scan data of a calibration object, the scan data having been generated by an intraoral scanner at one or more focusing setting of the intraoral scanner, the scan data comprising a measured depth value for a plurality of points on the calibration object, wherein each of the plurality of points on the calibration object has a known depth value in a reference coordinate system; determining, for each point of the plurality of points on the calibration object, a difference between the measured depth value for the point and the known depth value for the point; applying the determined difference between the measured depth value and the known depth value for each point of the plurality of points on the calibration object to a smooth function to generate a compensation model that compensates for a non-flat focal surface of the intraoral scanner, in combination with the rest of the limitations of the claim.
	Claims 20-21 are allowed by the virtue of dependency on the allowed claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Esbech et al. (US 2016/0022389 A1) teaches  an optical apparatus comprising a scanner system configured for performing the combination of the sub-scans using e.g. computer implemented algorithms executed by the image processor.  The scanner system of the present application is suitable for handheld use, for example as an intraoral scanner or for scanning moving objects (paragraphs 0024, 0104). However, Esbech does not teach the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886